DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 8-9, 11-14, and 18-20 are objected to because of the following informalities:  
-Claim 1, line 6: please correct “a host’s blood glucose concentration” to “a blood glucose concentration of the host”
-Claim 1, line 8: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 1, lines 10-11: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 1, line 11: please correct “not greater than” to “less than”
-Claim 2, line 3: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 2, line 4: please correct “is” to “has”
-Claim 2, lines 5-6: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 3, line 2: please correct “the medicament therapy” to “the medicament”
-Claim 4, line 1: please correct “the medicament therapy” to “the medicament”
-Claim 4, line 2: please correct “the medicament therapy” to “the medicament”
-Claim 8, line 2: please correct “the electroencephalogram” to “the electroencephalogram sensor data”
-Claim 8, line 2: please correct “the host’s electrical brain activity” to “electrical brain activity of the host”
-Claim 9, line 2: please correct “the host’s electrical brain activity” to “the electrical brain activity of the host”
-Claim 11, line 6: please correct “a host’s blood glucose concentration” to “a blood glucose concentration of the host”
-Claim 11, line 8: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 11, lines 10-11: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 12, line 3: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 12, line 4: please correct “is” to “has”
-Claim 12, lines 5-6: please correct “the host’s blood glucose concentration” to “the blood glucose concentration of the host”
-Claim 13, line 2: please correct “the medicament therapy” to “the medicament”
-Claim 14, line 1: please correct “the medicament therapy” to “the medicament”
-Claim 14, line 2: please correct “the medicament therapy” to “the medicament”
-Claim 18, line 2: please correct “the electroencephalogram” to “the electroencephalogram sensor data”
-Claim 18, line 2: please correct “a host’s electrical brain activity” to “electrical brain activity of the host”
-Claim 19, line 2: please correct “the host’s electrical brain activity” to “the electrical brain activity of the host”
-Claim 20, line 2: please correct “the electroencephalogram sensor” to “an electroencephalogram sensor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the controller” should instead be written as “a controller”.
Claim 17 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the controller” should instead be written as “a controller”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duke et al. (US 2017/0348483 A1).
Regarding claim 1, Duke discloses a hypoglycemia therapy device (CGM system 10, see Figs. 1-2, par. [0022]) comprising:
	a medicament injection unit (infusion pump 31) comprising a reservoir (see par. [0021]), wherein the medicament injection unit (infusion pump 31) is configured to administer a medicament (glucagon and/or insulin, see par. [0022]) stored in the reservoir into a host (person 11) when receiving a medicament administration command (see par. [0020]-[0022]); and
	a processor (microprocessor of microprocessor or microcontroller 32) configured to receive continuous glucose sensor data (see par. [0027]), the continuous glucose sensor data indicative of a host’s blood glucose concentration (see par. [0020]), wherein the processor (microprocessor of microprocessor or microcontroller 32) is configured to:
	receive a first indicatory setting (threshold blood glucose level, see par. [0022] and [0030]);
	determine whether the host’s blood glucose concentration is less than the first indicatory setting (the user has a low blood glucose level or hypoglycemia, see par. [0022] and [0030]); and 
	output the medicament administration command, based at least in part on the host’s blood glucose concentration being not greater than the first indicatory setting (“If the CGM data indicates that the user has a low blood glucose level or hypoglycemia, the system can…automatically deliver…an amount of a substance such as, e.g., a hormone (glucagon) to raise the concentration of glucose in the blood”, see par. [0022] and [0030]).

Regarding claim 2, Duke discloses the device of claim 1, wherein the processor (microprocessor of microprocessor or microcontroller 32) is further configured to:
receive a second indicatory setting (target glucose state) (see par. [0031]);
determine whether the host’s blood glucose concentration as a function of a time related variable (the person’s 11 blood glucose rate of change) is a greater rate of decrease than the second indicatory setting (target glucose state) (see par. [0031]-[0032]); and
output the medicament administration command, based at least in part on the host’s blood glucose concentration as a function of the time related variable (the person’s 11 blood glucose rate of change) (see par. [0031], [0033]-[0034], and [0039]).

Regarding claim 3, Duke discloses the device of claim 1, wherein the medicament injection unit (infusion pump 31), based at least in part on the medicament administration command, administers the medicament therapy (glucagon) into the host (person 11) (see par. [0022]).

Regarding claim 4, Duke discloses the device of claim 3, wherein the medicament injection unit (infusion pump 31) prepares the medicament therapy (glucagon) prior to the medicament injection unit (infusion pump 31) administering the medicament therapy (glucagon) into the host (person 11) (see par. [0022]).

Regarding claim 5, Duke discloses the device of claim 1, wherein the processor (microprocessor of microprocessor or microcontroller 32) is in communication with a continuous glucose monitor (glucose sensor 16), the processor (microprocessor of microprocessor or microcontroller 32) configured to receive the continuous glucose sensor data from the continuous glucose monitor (see par. [0020] and [0027]).

Regarding claim 6, Duke discloses the device of claim 1, wherein the processor (microprocessor of microprocessor or microcontroller 32) is in communication with a controller (microcontroller of microprocessor or microcontroller 32) (see par. [0024]), the processor (microprocessor of microprocessor or microcontroller 32) configured to receive the first indicatory setting (threshold blood glucose level) from the controller (microcontroller of microprocessor or microcontroller 32) (see par. [0030]).

Regarding claim 7, Duke discloses the device of claim 2, wherein the processor (microprocessor of microprocessor or microcontroller 32) is in communication with a controller (microcontroller of microprocessor or microcontroller 32) (see par. [0024]), the processor (microprocessor of microprocessor or microcontroller 32) configured to receive the second indicatory setting (target glucose state) from the controller (microcontroller of microprocessor or microcontroller 32) (see par. [0031]).

Regarding claim 11, Duke discloses a method of using a device (CGM system 10, see Figs. 1-2) to provide therapy for hypoglycemia (see par. [0022]), the method comprising:
	configuring a medicament injection unit (infusion pump 31) to administer a medicament (glucagon and/or insulin, see par. [0022]) stored in a reservoir (see par. [0021]) that is within the medicament injection unit (infusion pump 31) to a host (person 11) after receiving a medicament administration command (see par. [0020]-[0022]); 
	receiving continuous glucose sensor data by a processor (microprocessor of microprocessor or microcontroller 32) (see par. [0027]), the continuous glucose sensor data indicative of a host’s blood glucose concentration (see par. [0020]);
receiving a first indicatory setting (threshold blood glucose level) by the processor (microprocessor of microprocessor or microcontroller 32) (see par. [0022] and [0030]);
determining by the processor (microprocessor of microprocessor or microcontroller 32) whether the host’s blood glucose concentration is less than the first indicatory setting (the user has a low blood glucose level or hypoglycemia, see par. [0022] and [0030]); and 
outputting by the processor (microprocessor of microprocessor or microcontroller 32) the medicament administration command, based at least in part on the host’s blood glucose concentration being less than the first indicatory setting (“If the CGM data indicates that the user has a low blood glucose level or hypoglycemia, the system can…automatically deliver…an amount of a substance such as, e.g., a hormone (glucagon) to raise the concentration of glucose in the blood”, see par. [0022] and [0030]).

Regarding claim 12, Duke discloses the method of claim 11, further comprising:
receiving by the processor (microprocessor of microprocessor or microcontroller 32) a second indicatory setting (target glucose state) (see par. [0031]);
determining by the processor (microprocessor of microprocessor or microcontroller 32) whether the host’s blood glucose concentration as a function of a time related variable (the person’s 11 blood glucose rate of change) is a greater rate of decrease than the second indicatory setting (target glucose state) (see par. [0031]-[0032]); and
outputting by the processor (microprocessor of microprocessor or microcontroller 32) the medicament administration command, based at least in part on the host’s blood glucose concentration as a function of the time related variable (the person’s 11 blood glucose rate of change) (see par. [0031], [0033]-[0034], and [0039]).

Regarding claim 13, Duke discloses the method of claim 11, wherein the medicament injection unit (infusion pump 31), based at least in part on the medicament administration command, administers the medicament therapy (glucagon) into the host (person 11) (see par. [0022]).

Regarding claim 14, Duke discloses the method of claim 13, wherein the medicament injection unit (infusion pump 31) prepares the medicament therapy (glucagon) prior to the medicament injection unit (infusion pump 31) administering the medicament therapy (glucagon) into the host (person 11) (see par. [0022]).

Regarding claim 15, Duke discloses the method of claim 11, wherein the continuous glucose sensor data is received by the processor (microprocessor of microprocessor or microcontroller 32) from a continuous glucose monitor (glucose sensor 16) (see par. [0020] and [0027]).

Regarding claim 16, Duke discloses the method of claim 11, wherein the first indicatory setting (threshold blood glucose level) is received by the processor (microprocessor of microprocessor or microcontroller 32) from a controller (microcontroller of microprocessor or microcontroller 32) (see par. [0024] and [0030]).

Regarding claim 17, Duke discloses the method of claim 12, wherein the second indicatory setting (target glucose state) is received by the processor (microprocessor of microprocessor or microcontroller 32) from the controller (microcontroller of microprocessor or microcontroller 32) (see par. [0024] and [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2017/0348483 A1), as applied to claims 1 and 11 above, in view of Jensen et al. (US 2017/0311881 A1).
Regarding claim 8, Duke discloses the device of claim 1.  However, Duke fails to explicitly state wherein the processor is configured to receive electroencephalogram sensor data, the electroencephalogram indicative of the host’s electrical brain activity.
Jensen teaches a hypoglycemia therapy device (see Fig. 2, par. [0047]) wherein the processor (processor of glucagon pump 4) is configured to receive electroencephalogram sensor data (see par. [0047]), the electroencephalogram indicative of the host’s electrical brain activity (see par. [0004], [0035], and [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Duke to include an electroencephalogram sensor as taught by Jensen in order to warn the user of an upcoming or predicted onset of hypoglycemia as well as prevent or remedy a state of hypoglycemia (see Jensen par. [0008] and [0014]).

Regarding claim 9, modified Duke teaches the device of claim 8 substantially as claimed.  However, modified Duke as modified above fails to explicitly state wherein the processor is further configured to: determine whether the host’s electrical brain activity indicates neurological characteristics of a hypoglycemic event; and output the medicament administration command based at least in part on the neurological characteristics of the hypoglycemic event. 
Jensen teaches a hypoglycemia therapy device (see Fig. 2, par. [0047]) wherein the processor (processor of glucagon pump 4) is further configured to: determine whether the host’s electrical brain activity indicates neurological characteristics of a hypoglycemic event (see par. [0047]); and output the medicament administration command based at least in part on the neurological characteristics of the hypoglycemic event (see par. [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Duke to include an electroencephalogram sensor as taught by Jensen in order to warn the user of an upcoming or predicted onset of hypoglycemia as well as prevent or remedy a state of hypoglycemia (see Jensen par. [0008] and [0014]).

Regarding claim 10, modified Duke teaches the device of claim 8 substantially as claimed.  Jensen further teaches wherein the processor (processor of glucagon pump 4) is in communication with an electroencephalogram sensor (EEG monitor 1), the processor (processor of glucagon pump 4) configured to receive the electroencephalogram sensor data from the electroencephalogram sensor (EEG monitor 1) (see par. [0047]).

Regarding claim 18, Duke discloses the method of claim 11.  However, Duke fails to explicitly state receiving electroencephalogram sensor data by the processor, the electroencephalogram indicative of a host’s electrical brain activity.
Jensen teaches a method of using a device to provide therapy for hypoglycemia (see Fig. 2, par. [0047]) further comprising receiving electroencephalogram sensor data by the processor (processor of glucagon pump 4) (see par. [0047]), the electroencephalogram indicative of a host’s electrical brain activity (see par. [0004], [0035], and [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duke to include an electroencephalogram sensor as taught by Jensen in order to warn the user of an upcoming or predicted onset of hypoglycemia as well as prevent or remedy a state of hypoglycemia (see Jensen par. [0008] and [0014]).

Regarding claim 19, modified Duke teaches the method of claim 18 substantially as claimed.  However, modified Duke as modified above fails to explicitly state determining by the processor whether the host’s electrical brain activity indicates neurological characteristics of a hypoglycemic event; and outputting by the processor the medicament administration command based at least in part on the neurological characteristics of the hypoglycemic event. 
Jensen teaches a method of using a device to provide therapy for hypoglycemia (see Fig. 2, par. [0047]) further comprising determining by the processor (processor of glucagon pump 4) whether the host’s electrical brain activity indicates neurological characteristics of a hypoglycemic event (see par. [0047]); and outputting by the processor (processor of glucagon pump 4) the medicament administration command based at least in part on the neurological characteristics of the hypoglycemic event (see par. [0047]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Duke to include an electroencephalogram sensor as taught by Jensen in order to warn the user of an upcoming or predicted onset of hypoglycemia as well as prevent or remedy a state of hypoglycemia (see Jensen par. [0008] and [0014]).

Regarding claim 20, modified Duke teaches the method of claim 18 substantially as claimed.  Jensen further teaches wherein the electroencephalogram sensor data is received by the processor (processor of glucagon pump 4) from the electroencephalogram sensor (EEG monitor 1) (see par. [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783